Citation Nr: 1118758	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disabilities to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to May 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

This issue (as well as another issue) was the subject of a prior November 2009 Board decision; however, a May 2010 United States Court of Appeals for Veterans Claims (Court) decision, implementing an April 2010 Joint Motion for Remand (JMR), vacated the Board decision that denied service connection for psychiatric disabilities, to include schizophrenia.  Therefore, this issue now returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR and the Court's order, additional evidentiary development is required.  

In the Board's November 2009 decision, it was noted that, "[t]he VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits such as obtaining medical records, and scheduling the Veteran for a VA examination."  However, there is no indication the Veteran was scheduled for an examination regarding his disability.  See JMR, dated April 2010.

As stated in the prior Board decision, the Veteran claims his psychological disability, which he claims is schizophrenia, started during his military service.  Among other things, he stated that he witnessed the rape of a fellow service member soon after entering service.  He stated he was so fearful he too would be attacked and the felt shame and guilt of not being able to stop the incident.  The Veteran stated that after this he started hearing voices and turned to alcohol and illegal drugs.  See Veteran's statements, dated May and June 2004.

The Veteran's service treatment records show no complaints or treatment for schizophrenia or of any other psychiatric disorders.

According to the Veteran's post-service treatment records, there is evidence of the Veteran's complaints and treatment for symptoms of psychiatric disabilities.  The Veteran has a history of depression, suicidal ideation, anxiety and adjustment disorder.  He recently underwent a VA examination in December 2010 for posttraumatic stress disorder (PTSD) pursuant to the Board's November 2009 remand instruction with respect to his appeal for entitlement to service connection for PTSD.  While the December 2010 examination confirmed his diagnosis for PTSD, the Veteran's other psychiatric disabilities were not discussed. 

Therefore, further development is necessary before a final determination is made. The Veteran should be afforded a VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled to undergo a VA psychiatric examination to clarify any diagnosis(es) of psychiatric disabilities and whether it is related to service.  The Veteran's claims file should be made available to the examiner for review in conjunction with the examination, and such review must be noted in the examination report. 

All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  The examiner must consider and comment upon the Veteran's lay statements regarding his history and symptomatology.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.

2. Thereafter, the AMC should re-adjudicate the Veteran's claim for a service connection for psychiatric disabilities to include schizophrenia.  If any benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


